Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Information Disclosure Statement
The information disclosure (IDS) submitted on 12/22/2020 was filed after the mailing date of the Non-Final on 11/06/2020. The submission is in compliance with the provisions of 37 CFR 1.97 (a statement was made). Accordingly, the IDS has been considered by the examiner.

	
Response to Amendments  
The amendment filed on 15/867,695 has been entered. Claims 1 – 2, 4, and 6 remain pending.
The amendment to claim 1 regarding “temperature lower unit”, has overcome the objection previously set forth. The objection is withdrawn. 
The amendment to claim 1 regarding the “martensitic stainless strip” has overcome the rejection under 112(b) previously set forth. The rejection is withdrawn.
The amendment to claim 1 regarding the “quenching temperature” has overcome the rejection under 112(b) previously set forth. The rejection is withdrawn.  

Response to Arguments
Applicant’s arguments, see pages 6 – 7, filed 03/04/2021, with respect to rejection of claim 1 under 112(b), and the newly amendment claim 1, have been fully considered and are persuasive.  The 112(b) rejection of claims 1 – 2, 4, and 6 has been withdrawn. 


Reasons for Allowance
Claims 1 – 2, 4, and 6 as filed on March 4th, 2021 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or reasonably render obvious the cumulative limitations of claim 1, with particular attention to the temperature lowering unit after the holding unit in which the temperature of the steel strip is lowered, by applying heat at a reduced intensity/amount, to a temperature range of 0.85x (times) the temperature of the holding step, or higher and lower than the temperature of holding step, prior to quenching. 
The closet prior art is Okada (JP2015-067873), using Espacenet as the English translation, in view of Berkhout (US2014-0147697) and  Chen (Int J. Manufacturing Technology (2016); 82:85-98) which teachings similar process steps of unwinding, heating, cooling/quenching, tempering, and rewinding, but teachings a slow cooling step prior to quenching, rather than a lower heating step prior to quenching. 
The remaining claims of 2, 4, and 6 depend from claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731